Citation Nr: 0800118	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-28 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

A Board hearing in this matter was scheduled in June 2007.  
The veteran failed to appear for the scheduled hearing. 

Below, the Board reopens the claim of entitlement to service 
connection for a seizure disorder and REMANDS the claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection 
for a seizure disorder.  The veteran did not perfect an 
appeal of the January 2002 decision, and it is final.

2.  The evidence received since the January 2002 rating 
decision is neither cumulative nor redundant and raises a 
reasonable probability of substantiating the claim of 
entitlement to service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. §§ 5108, 7105(West 2002); 38 C.F.R. § 
3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, when an appellant seeks to reopen a previously denied 
claim, the VCAA requires that VA examine the basis for a 
denial of a previously disallowed claim and provide the 
veteran with notice of the evidence of service connection 
found lacking in the previous denial.  Kent at 10.   

II.  Analysis of Claim

The claim of entitlement to service connection for a seizure 
disorder was previously denied in a January 2002 rating 
decision.  In that rating decision, the RO determined that 
the evidence did not show that the claimed condition was 
incurred in or caused by service.

The veteran was notified of the decision and of his appellate 
rights, but did not perfect an appeal to the Board.  
Therefore, the January 2002 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

In December 2003, the veteran sought to reopen the claim of 
entitlement to service connection for a seizure disorder.  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 3.156 (a) (2006).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final denial 
of the appellant's claim on any basis.  Evans, 9 Vet. App. at 
273. This evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the prior denial of service 
connection includes VA medical records, copies of personnel 
records, a transcript of a hearing conducted at the RO in 
April 2005, statements from individuals who served with the 
veteran and letters and statements from the veteran.  

VA medical records reflect  a current diagnosis and ongoing 
treatment of a seizure disorder. 

Also in evidence are lay statement from R.S., dated in July 
2004 and August 2005.  Therein, R.S. describes an incident 
during which the veteran was allegedly thrown off the top of 
a helicopter onto the ground.  R.S. indicated that this 
incident occurred on or about June 5, 1969.   

Other new evidence includes the transcript of an April 2005 
RO hearing, during veteran provided testimony regarding the 
in-service injury

VA treatment notes dates in November 2005 reflect an opinion 
that the veteran's current seizure disorder is related to a 
head injury sustained during active duty service.

The Board finds that the evidence received since the prior 
final denial of service connection is both new and material 
to the veteran's claim.  This evidence is neither cumulative 
nor redundant and when considered with the evidence 
previously of record, raises a reasonable probability of 
substantiating the claim of entitlement to service connection 
for a seizure disorder.  This evidence specifically relates 
to the incurrence of a head injury during service.  Such 
evidence was lacking at the time of the prior final denial of 
service connection.  Having determined that new and material 
evidence has been received, the Board may reopen the claim of 
entitlement to service connection for a seizure disorder.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a seizure disorder is 
reopened.  To that extent only, the appeal is allowed.


REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

Personnel records show that the veteran was assigned to the 
First Battalion 84th Artillery Ninth Infantry Division at Can 
Tho.  Service medical records show that the veteran was 
treated at the Battalion Aid Station and then transferred to 
the hospital from June 5, 1969 to June 27, 1969.  In May 
2005, the RO requested the hospital treatment records from 
the National Personnel Records Center (NPRC).  In a June 2005 
response to the RO's request, the NPRC indicated that the 
records request should be resubmitted under CO1 and should 
include the allegation of treatment.  It does not appear that 
the request was resubmitted.  

The Board observes that, while the June 2007 Statement of the 
Case noted that a negative response was received with respect 
to those records, there is no response on file indicating 
that the records were determined to be unavailable.  A May 
2006 report of contact indicated that the records had 
previously been requested from the NPRC but did not show that 
the records were determined to be unavailable.  

In addition, further action is necessary with respect to VA's 
duty to notify under the VCAA.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that VA must notify a claimant 
of the evidence and information necessary to reopen a 
previously denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefits sought.  In that case, the 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence which was of record at the time that the prior claim 
was finally denied. The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denial.  The veteran 
has yet to be provided with VCAA-complying notice with 
respect to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 
3.159(b) which advises the veteran of the 
evidence and information necessary to 
reopen his previously-denied claim (for 
service connection for a bilateral foot 
disorder), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should be 
advised of what constitutes new and 
material evidence sufficient to reopen a 
previously denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  The 
veteran should be advised of what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection which were found 
insufficient at the time of the previously 
denial, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. No. 1 (2006). 

2.  Contact the veteran and obtain current 
authorization for the release of medical 
records.  Attempt to obtain any available 
records of treatment at the 29th Evac 
Hospital during June 1969.  The veteran 
should be notified of the status of all 
requests.  If the records are unavailable, 
then it should so be documented in the 
claim file.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


